


110 HR 3089 IH: American-Made Energy and

U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3089
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Mr. Thornberry
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Ways and Means and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To secure unrestricted reliable energy for American
		  consumption and transmission.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the No More
			 Excuses Energy Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Refineries
					Sec. 101. Issuance of guidance.
					Sec. 102. Tax-exempt financing of domestic use oil refinery
				facilities.
					Sec. 103. Designation and availability of Federal lands for oil
				and natural gas refineries.
					Title II—Alternative Energy
					Sec. 201. Extension of wind production tax credit.
					Title III—Nuclear Energy
					Sec. 301. Waste Confidence.
					Sec. 302. ASME Nuclear Certification credit.
					Title IV—Drilling
					Subtitle A—Tax provisions
					Sec. 401. Credit for producing fuel from nonconventional
				sources to apply to gas produced onshore from formations more than 15,000 feet
				deep.
					Sec. 402. Tax credit for carbon dioxide captured from
				industrial sources and used in enhanced oil and natural gas
				recovery.
					Subtitle B—Termination of congressional moratoria on oil and
				gas development on the outer Continental Shelf
					Sec. 411. Termination of laws prohibiting expenditures for oil
				and natural gas leasing and preleasing activities regarding areas of the outer
				continental shelf.
					Subtitle C—Oil and gas development on the Coastal Plain of
				Alaska
					Sec. 421. Short title.
					Sec. 422. Definitions.
					Sec. 423. Leasing program for lands within the Coastal
				Plain.
					Sec. 424. Lease sales.
					Sec. 425. Grant of leases by the Secretary.
					Sec. 426. Lease terms and conditions.
					Sec. 427. Coastal plain environmental protection.
					Sec. 428. Expedited judicial review.
					Sec. 429. Federal and State distribution of
				revenues.
					Sec. 430. Rights-of-way across the Coastal Plain.
					Sec. 431. Conveyance.
					Sec. 432. Local government impact aid and community service
				assistance.
				
			IRefineries
			101.Issuance of
			 guidanceThe Secretary of the
			 Treasury shall, not later than 60 days after the date of the enactment of this
			 Act, prescribe the regulations described in paragraph (1) of section 179C(b) of
			 the Internal Revenue Code of 1986 (relating to election to expense certain
			 refineries).
			102.Tax-exempt
			 financing of domestic use oil refinery facilities
				(a)In
			 general
					(1)Treatment as
			 exempt facility bondSubsection (a) of section 142 (relating to
			 exempt facility bond) is amended by striking or at the end of
			 paragraph (14), by striking the period at the end of paragraph (15) and
			 inserting , and, and by inserting at the end the following new
			 paragraph:
						
							(16)domestic use oil
				refinery
				facilities.
							.
					(2)Domestic use oil
			 refinery facilitiesSection 142 is amended by adding at the end
			 the following new subsection:
						
							(n)Domestic use oil
				refinery facilities
								(1)In
				generalFor purposes of subsection (a)(16), the term
				domestic use oil refinery facility means any facility in the
				United States—
									(A)which processes
				liquid fuel from crude oil, and
									(B)all of the output
				of which it is reasonably certain ultimate consumption will occur in the United
				States.
									(2)Election to
				terminate tax-exempt bond financing by certain refineriesIn the case of a facility financed with
				bonds which would cease to be tax-exempt by reason of the failure to meet the
				domestic use requirement of this subsection, rules similar to the rules of
				subsection (f)(4) shall apply for purposes of this
				section.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				103.Designation and
			 availability of Federal lands for oil and natural gas refineries
				(a)DesignationWithin
			 18 months after the date of enactment of this Act, the President shall
			 designate at least ten sites on Federal lands that are suitable for the siting
			 of an oil refinery or natural gas refinery (or both).
				(b)Availability of
			 landsWithin 24 months after the date of enactment of this Act,
			 the President shall make each site designated under subsection (a) available to
			 the private sector for construction of an oil refinery or natural gas refinery
			 (or both), as appropriate.
				IIAlternative
			 Energy
			201.Extension of
			 wind production tax credit
				(a)In
			 generalParagraph (1) of section 45(d) is amended by striking
			 2009 and inserting 2019.
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 originally placed in service on or after January 1, 2009.
				IIINuclear
			 Energy
			301.Waste
			 ConfidenceThe Nuclear
			 Regulatory Commission may not deny an application for a license, permit, or
			 other authorization under the Atomic Energy Act of 1954 on the grounds that
			 sufficient capacity does not exist, or will not become available on a timely
			 basis, for disposal of spent nuclear fuel or high-level radioactive waste from
			 the facility for which the license, permit, or other authorization is
			 sought.
			302.ASME Nuclear
			 Certification credit
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits) is amended by adding at the end the
			 following new section:
					
						45O.ASME Nuclear
				Certification credit
							(a)In
				generalFor purposes of section 38, the ASME Nuclear
				Certification credit determined under this section for any taxable year is an
				amount equal to 15 percent of the qualified nuclear expenditures paid or
				incurred by the taxpayer.
							(b)Qualified
				nuclear expendituresFor purposes of this section, the term
				qualified nuclear expenditures means any expenditure related
				to—
								(1)obtaining a certification under the
				American Society of Mechanical Engineers Nuclear Component Certification
				program, or
								(2)increasing the taxpayer’s capacity to
				construct, fabricate, assemble, or install components—
									(A)for any facility
				which uses nuclear energy to produce electricity, and
									(B)with respect to
				the construction, fabrication, assembly, or installation of which the taxpayer
				is certified under such program.
									(c)Timing of
				creditThe credit allowed under subsection (a) for any
				expenditures shall be allowed—
								(1)in the case of a
				qualified nuclear expenditure described in subsection (b)(1), for the taxable
				year of such certification, and
								(2)in the case of any
				other qualified nuclear expenditure, for the taxable year in which such
				expenditure is paid or incurred.
								(d)Special
				rules
								(1)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is allowed under this section for an expenditure,
				the increase in basis which would result (but for this subsection) for such
				expenditure shall be reduced by the amount of the credit allowed under this
				section.
								(2)Denial of double
				benefitNo deduction shall be
				allowed under this chapter for any amount taken into account in determining the
				credit under this section.
								(e)TerminationThis
				section shall not apply to any expenditures paid or incurred in taxable years
				beginning after December 31,
				2019.
							.
				(b)Conforming
			 amendments(1)Subsection (b) of
			 section 38 is amended by striking plus at the end of paragraph
			 (30), by striking the period at the end of paragraph (31) and inserting
			 , plus, and by adding at the end the following new paragraph:
						
							(32)the ASME Nuclear Certification credit
				determined under section
				45O(a).
							.
					(2)Subsection (a) of section 1016
			 (relating to adjustments to basis) is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent
				provided in section
				45O(e)(1).
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2007.
				IVDrilling
			ATax
			 provisions
				401.Credit for
			 producing fuel from nonconventional sources to apply to gas produced onshore
			 from formations more than 15,000 feet deep
					(a)In
			 generalSubparagraph (B) of
			 section 45K(c)(1) is amended by striking or at the end of clause
			 (i), by striking and at the end of clause (ii) and inserting
			 or, and by inserting after clause (ii) the following new
			 clause:
						
							(iii)an onshore well from a formation more than
				15,000 feet deep,
				and
							.
					(b)Eligible deep gas
			 wellsSection 45K is amended by adding at the end the following
			 new subsection:
						
							(h)Eligible deep
				gas wellsIn the case of a
				well producing qualified fuel described in subsection (c)(1)(B)(iii)—
								(1)for purposes of subsection (e)(1)(A), such
				well shall be treated as drilled before January 1, 1993, if such well is
				drilled after the date of the enactment of this subsection, and
								(2)subsection (e)(2) shall not
				apply.
								.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
					402.Tax credit for
			 carbon dioxide captured from industrial sources and used in enhanced oil and
			 natural gas recovery
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business credits), as amended by section 302, is amended by adding
			 at the end the following new section:
						
							45P.Credit for
				carbon dioxide captured from industrial sources and used as a tertiary
				injectant in enhanced oil and natural gas recovery
								(a)General
				ruleFor purposes of section
				38, the captured carbon dioxide tertiary injectant credit for any taxable year
				is an amount equal to the product of—
									(1)the credit amount,
				and
									(2)the qualified
				carbon dioxide captured from industrial sources and used as a tertiary
				injectant in qualified enhanced oil and natural gas recovery which is
				attributable to the taxpayer.
									(b)Credit
				amountFor purposes of this section—
									(1)In
				generalThe credit amount is $0.75 per 1,000 standard cubic
				feet.
									(2)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2007, there shall be
				substituted for the $0.75 amount under paragraph (1) an amount equal to the
				product of—
										(A)$0.75, multiplied by
										(B)the inflation
				adjustment factor for such calendar year determined under section 43(b)(3)(B)
				for such calendar year, determined by substituting 2006 for
				1990.
										(c)Qualified carbon
				dioxideFor purposes of this section—
									(1)In
				generalThe term qualified carbon dioxide means
				carbon dioxide captured from an anthropogenic source that—
										(A)would otherwise be
				released into the atmosphere as industrial emission of greenhouse gas,
										(B)is measurable at
				the source of capture,
										(C)is compressed,
				treated, and transported via pipeline,
										(D)is sold as a
				tertiary injectant in qualified enhanced oil and natural gas recovery,
				and
										(E)is permanently
				sequestered in geological formations as a result of the enhanced oil and
				natural gas recovery process.
										(2)Anthropogenic
				sourceAn anthropogenic
				source of carbon dioxide is an industrial source, including any of the
				following types of plants, and facilities related to such plant—
										(A)a coal and natural gas fired electrical
				generating power station,
										(B)a natural gas processing and treating
				plant,
										(C)an ethanol plant,
										(D)a fertilizer plant, and
										(E)a chemical
				plant.
										(3)Definitions
										(A)Qualified
				enhanced oil and natural gas recoveryThe term qualified
				enhanced oil and natural gas recovery has the meaning given such term by
				section 43(c)(2).
										(B)Tertiary
				injectantThe term tertiary injectant has the same
				meaning as when used within section 193(b)(1).
										(d)Other
				definitions and special rulesFor purposes of this
				section—
									(1)Only carbon
				dioxide captured within the United States taken into
				accountSales shall be taken into account under this section only
				with respect to qualified carbon dioxide of which is within—
										(A)the United States
				(within the meaning of section 638(1)), or
										(B)a possession of
				the United States (within the meaning of section 638(2)).
										(2)Recycled carbon
				dioxideThe term qualified carbon dioxide includes
				the initial deposit of captured carbon dioxide used as a tertiary injectant.
				Such term does not include carbon dioxide that is re-captured, recycled, and
				re-injected as part of the enhanced oil and natural gas recovery
				process.
									(3)Credit
				attributable to taxpayerAny credit under this section shall be
				attributable to the person that captures, treats, compresses, transports and
				sells the carbon dioxide for use as a tertiary injectant in enhanced oil and
				natural gas recovery, except to the extent provided in regulations prescribed
				by the
				Secretary.
									.
					(b)Conforming
			 amendmentSection 38(b) (relating to general business credit), as
			 amended by section 302, is amended by striking plus at the end
			 of paragraph (31), by striking the period at the end of paragraph (32) and
			 inserting , plus, and by adding at the end of following new
			 paragraph:
						
							(33)the captured carbon dioxide tertiary
				injectant credit determined under section
				45P(a).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 (relating to other credits) is amended by adding at
			 the end the following new section:
						
							
								Sec. 45P. Credit for carbon dioxide captured from industrial
				sources and used as a tertiary injectant in enhanced oil and natural gas
				recovery.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					BTermination of
			 congressional moratoria on oil and gas development on the outer Continental
			 Shelf
				411.Termination of
			 laws prohibiting expenditures for oil and natural gas leasing and preleasing
			 activities regarding areas of the outer continental shelfAll provisions of existing Federal law
			 prohibiting the spending of appropriated funds to conduct oil and natural gas
			 leasing and preleasing activities for any area of the Outer Continental Shelf
			 shall have no force or effect.
				COil and gas
			 development on the Coastal Plain of Alaska
				421.Short
			 titleThis subtitle may be
			 cited as the American-Made Energy and
			 Good Jobs Act.
				422.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
					(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
					423.Leasing program
			 for lands within the Coastal Plain
					(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
						(1)to
			 establish and implement, in accordance with this subtitle and acting through
			 the Director of the Bureau of Land Management in consultation with the Director
			 of the United States Fish and Wildlife Service, a competitive oil and gas
			 leasing program that will result in an environmentally sound program for the
			 exploration, development, and production of the oil and gas resources of the
			 Coastal Plain; and
						(2)to administer the
			 provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this subtitle in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this Act that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed within 18
			 months after the date of enactment of this Act. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle.
						(d)Relationship to
			 State and local authorityNothing in this subtitle shall be
			 considered to expand or limit State and local regulatory authority.
					(e)Special
			 areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this subtitle, including rules and regulations relating
			 to protection of the fish and wildlife, their habitat, subsistence resources,
			 and environment of the Coastal Plain, by no later than 15 months after the date
			 of enactment of this Act.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
						424.Lease
			 sales
					(a)In
			 generalLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after such nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)conduct the first
			 lease sale under this subtitle within 22 months after the date of the enactment
			 of this Act; and
						(2)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
						425.Grant of leases
			 by the Secretary
					(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 424 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
					(b)Subsequent
			 transfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
					426.Lease terms and
			 conditionsAn oil or gas lease
			 issued pursuant to this subtitle shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
					(2)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(3)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(4)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(5)include
			 requirements and restrictions to provide for reasonable protection of fish and
			 wildlife, their habitat, subsistence resources, and the environment as
			 determined by the Secretary;
					(6)prohibit the
			 export of oil produced under the lease; and
					(7)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
					427.Coastal plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 423, administer the provisions of this subtitle through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
						(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
						(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
						(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
						(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
						(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
						(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
						(3)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
							(4)Prohibitions on
			 general public access and use on all pipeline access and service roads.
						(5)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
						(6)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
						(7)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
						(8)Consolidation of
			 facility siting.
						(9)Appropriate
			 prohibitions or restrictions on use of explosives.
						(10)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
						(11)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
						(12)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
						(13)Fuel storage and
			 oil spill contingency planning.
						(14)Research,
			 monitoring, and reporting requirements.
						(15)Field crew
			 environmental briefings.
						(16)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(17)Compliance with
			 applicable air and water quality standards.
						(18)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
						(19)Reasonable
			 stipulations for protection of cultural and archeological resources.
						(20)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
						(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in Appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility
			 consolidation planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(g)Access to public
			 landsThe Secretary shall—
						(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						428.Expedited
			 judicial review
					(a)Filing of
			 complaint
						(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this Act or any action of the Secretary under this subtitle shall be
			 filed—
							(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
							(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States Court of Appeals for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
					429.Federal and
			 State distribution of revenues
					(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle—
						(1)25 percent shall
			 be paid to the State of Alaska; and
						(2)except as provided
			 in section 432(d), the balance shall be deposited into the Treasury as
			 miscellaneous receipts.
						(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					430.Rights-of-way
			 across the Coastal Plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 423(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
					431.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
					432.Local
			 government impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this Act, as determined by the Secretary,
			 shall be eligible for financial assistance under this section.
						(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the north slope borough, in the City of Kaktovik, which
			 shall—
							(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment of
			 fund
						(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
						(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this subtitle.
						(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
						(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
					
